DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 21 are presented for examination.  Acknowledgement is made of preliminary amendment filed 10-3-2022.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 7-08-2022 have been considered by the examiner (see attached PTO-1449).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1 to 2, 4, 8 to 9, 11, 15 to 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 2, 23 and 24 of U.S. Patent No. 10,924,134. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are similar in scope and are an obvious variation of the patent claims.   The patent claims contain all the limitation of the claims of the instant application and such anticipate the claims of the instant application.  Claims 8 and 9 are respectively similar in scope to claim 23 of the patent and are anticipated by the patent claim thus, claims 8 and 9 are also rejected for obvious type double patenting.  Dependent claims 4, 11 and 18 are similar in scope and are anticipated by claims 2 and 24 of the patent, thus they are rejected for obvious type double patenting. The table below sows the similarities and differences between claim 1 of the patent and the instant application.


USP 10,924,134
Instant Application 17/742,183
1. A device in a wireless communication network, comprising:
1.  (Currently Amended) An apparatus, comprising:
a processor, a memory and a transceiver;
A communication interface; and at least one processor
wherein the processor, by executing program instructions stored in the memory, is configured to:
wherein the at least one processor is configured to: 
obtain an input sequence, wherein the input sequence comprises K bits of information, and K is a positive integer;
obtain an input sequence comprising K bits, where K is a positive integer; and
determine a lifting factor Z according to K;

encode the input sequence using an encoding matrix H, to obtain an encoded sequence;
encode the input sequence using an encoding matrix H to obtain an encoded sequence;

wherein the communication interface is configured to:
and output the encoded sequence for transmission by the transceiver; 
output the encoded sequence
wherein the encoding matrix H is obtained from a low-density parity check (LDPC) base graph by replacing each element of the LDPC base graph with a matrix of Z rows and Z columns; 
Wherein the encoding matrix H is determined according to a low-density parity check (LDPC) base matrix and a lifting factor Z;
wherein the LDPC base graph comprises m rows and n columns, 5≤m≤46, and 27≤n≤68, and each element in the LDPC base graph has a value of 0 or 1;
Wherein each element in the LDPC base matrix corresponds to either a zero element or a non-zero element, and each element in the LDPC base matrix corresponds to a respective row index I and a respective column index j, wherein 0 ≤ I <m, and 0 ≤ j < n; and 
wherein an element in the LDPC base graph has a value of 1 when:
Wherein at least the following elements in the LDPC base matrix correspond to non-zero elements:
i=0, j=0, 1, 2, 3, 5, 6, 9, 10, 11, 12, 13, 15, 16, 18, 19, 20, 21, 22, or 23; 
i=1, j=0, 2, 3, 4, 5, 7, 8, 9, 11, 12, 14, 15, 16, 17, 19, 21, 22, 23, or 24; 
i=2, j=0, 1, 2, 4, 5, 6, 7, 8, 9, 10, 13, 14, 15, 17, 18, 19, 20, 24, or 25; 
i=3, j=0, 1, 3, 4, 6, 7, 8, 10, 11, 12, 13, 14, 16, 17, 18, 20, 21, 22, or 25; i=4, j=0, 1, or 26; wherein i is a row index of the LDPC base graph, 0≤i≤m, j is a column index of the LDPC base graph, 0≤j<n.
i=0, j=0, 1, 2, 3, 5, 6, 9, 10, 11, 12, 13, 15, 16, 18, 19, 20, 21, 22, or 23; 
i=1, j=0, 2, 3, 4, 5, 7, 8, 9, 11, 12, 14, 15, 16, 17, 19, 21, 22, 23, or 24; 
i=2, j=0, 1, 2, 4, 5, 6, 7, 8, 9, 10, 13, 14, 15, 17, 18, 19, 20, 24, or 25; 
i=3, j=0, 1, 3, 4, 6, 7, 8, 10, 11, 12, 13, 14, 16, 17, 18, 20, 21, 22, or 25;

2.  The apparatus according to claim 1, wherein 5≤m≤46, and 27≤n≤68.





Allowable Subject Matter
7.	Claims 1 to 2, 4, 8 to 9, 11, 15 to 16 and 18 would be allowable once the double patenting rejection is overcome.
8.	Claims 3, 5 to 7, 10, 12 to 14, 17, and 19 to 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al. 	(USPAP 2018/0323801) discloses an apparatus for determine a code block based on LDPC codes wherein the LDPC codes are defined by a parity check matrix according to a base graph.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112